Citation Nr: 0927552	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so whether entitlement to 
service connection is warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus, and if so whether entitlement to service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to September 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

In May 2008, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The Veteran perfected his appeal and the matter came before 
the Board originally in September 2008.  The Board found that 
new and material evidence had not been presented and so the 
application to reopen the claims for bilateral hearing loss 
and tinnitus remained denied.  However, the Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2009 Order, the Court 
granted a Joint Motion for Remand (Joint Motion) and remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss and tinnitus in a July 1992 rating 
decision.  Notice was issued to the Veteran and he did not 
appeal the decision.

2.  Since the July 1992 rating decision, evidence that is not 
redundant, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the Veteran's 
current claim for entitlement to service connection for 
bilateral hearing loss has been presented.   

3.  Since the July 1992 rating decision, evidence that is not 
redundant, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the Veteran's 
current claim for entitlement to service connection for 
tinnitus has been presented.   


CONCLUSIONS OF LAW

1.  The July 1992 rating decision denying service connection 
for bilateral hearing loss and tinnitus is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received since the time of the July 1992 
rating decision denying service connection for bilateral 
hearing loss and tinnitus is new and material, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c);     Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a Veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




Analysis 

At the time of the July 1992 rating decision, which denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus, the evidence of record consisted of the 
Veteran's service treatment records from July 1941 to 
September 1945, which are silent with regard to hearing loss 
and tinnitus, and a February 1992 VA audiological 
examination, showing bilateral hearing loss and tinnitus.  
The RO determined that the Veteran's current hearing loss 
could not be related to his service because there was no 
record of treatment for either hearing loss or tinnitus in 
service and in his discharge examination hearing was found to 
be within normal limits.  

By notice letter issued in July 1992, the RO informed the 
Veteran of the rating decision.  The letter also notes that a 
copy of a VA Form 1-4107, which explains the appellate 
rights, was enclosed.  As such, the Board finds that the 
Veteran was adequately apprised of the rating decision and 
provided notice of how to appeal a claim.  Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (regarding the applicability of 
the presumption of regularity to RO actions); see also Ashley 
v. Derwinski, 2 Vet. App. 307 (1992).  An August 1992 letter 
submitted by the Veteran substantiates the aforementioned as 
well.  Nonetheless, the Veteran did not file an appeal, and 
the July 1992 decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

In January 2005, the RO received the Veteran's statement to 
reopen his claim.  In the statement, the Veteran claims that 
his 1945 discharge examination hearing test was invalid.  In 
a March 2005 statement, the Veteran adds that his hearing 
loss and tinnitus were combat and military occupational 
specialty (MOS) related.  He submitted VA outpatient 
treatment reports dated July 2004 to October 2004 and 
duplicate copies of his service discharge examination.  In 
October 2005, the Veteran averred his duties involved plane 
engines, and in his February 2006 substantive appeal he 
stated his hearing loss and tinnitus began during his service 
time.  He also submitted VA treatment records from October 
1995 to March 2006. 

The Board notes that one treatment record, dated March 2006, 
contained the Veteran's statement to the physician that he 
had been an aircraft gunner during service, and he had seen 
action during night patrols looking for submarines, exposing 
him to loud noises from engines and guns.  The physician 
noted on the record that if the Veteran had been exposed to 
the noise level of engines and the like then it was a 
possibility that the hearing loss may be related to the 
exposure of noise during his active duty years.  

During the 2008 hearing, the Veteran testified that he had 
suffered from a head injury while in service when an 
explosive accidentally discharged in a building, knocking him 
unconscious.  Further, he admitted to never wearing ear 
protection because they were unknown at that time.  

Following the Court's remand, the Veteran submitted a May 
2009 VA treatment record signed by the same VA practitioner 
who gave the earlier opinion regarding the etiology of the 
Veteran's hearing loss and tinnitus.  In this May 2009 
opinion, referring only to hearing loss, the physician opined 
that it was a "real possibility" that the Veteran's hearing 
loss may have started in his active service.  

The Veteran also submitted a private June 2009 hearing loss 
and tinnitus evaluation.  This evaluation offered no opinion 
as to the etiology of the Veteran's hearing loss and 
tinnitus.  Further, it included testing data, reflecting the 
state of the Veteran's hearing, without interpretation.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that 
neither the Board nor the RO may not interpret graphical 
representations of audiometric data).  The Board notes that 
the Court has held that additional evidence, which consists 
merely of records of post-service treatment that do not 
indicate that a condition is service connected, is not new 
and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  
Thus, the private June 2009 evidence fails to raise a 
reasonable possibility of substantiating the claims and as 
such, is not material.  

The March 2006 and May 2009 evidence of the VA physician's 
opinions linking the Veteran's bilateral hearing loss and 
tinnitus to his military service were not previously before 
agency decision makers and is not cumulative or redundant of 
evidence associated with the claims file at the time of the 
July 1992 rating decision.  As such, it is "new" as 
contemplated under 38 C.F.R. § 3.156(a).  Furthermore, 
because this evidence suggests that the bilateral hearing 
loss and tinnitus are related to service, it relates to an 
unestablished fact necessary to substantiate the claims and 
is found to raise a reasonable possibility of substantiating 
the claim. 

For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are reopened and the appeal is 
granted only to that extent.  


Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which established new requirements 
regarding the VCAA notice and reopening claims.  With respect 
to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Court found that the 2005 notice letter of 
record did not satisfy the requirements under Kent.  However, 
because the instant decision reopens the Veteran's bilateral 
hearing loss and tinnitus claims, such notice deficiency is 
not prejudicial to the Veteran.  


ORDER

New and material evidence having been submitted, the claims 
for service connection for bilateral hearing loss and 
tinnitus are reopened and the appeal is granted only to that 
extent.  


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The Board finds that a VA audiometric examination 
is necessary in this matter.  A definitive medical opinion on 
the question of the etiology of the Veteran's bilateral 
hearing loss and tinnitus, specifically whether its onset is 
service related, is needed before the claim on the merits can 
be properly adjudicated.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991) (emphasizing that adjudicators cannot 
rely on their own unsubstantiated judgment in resolving 
medical questions).  See generally 38 C.F.R. § 4.85; Martinak 
v. Nicholson, 21 Vet. App. 447 (2007) (examination should 
include a review of the Veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history).    

Further, the record contains two opinions regarding a nexus 
between the Veteran's current hearing loss and tinnitus and 
the Veteran's active service.  As part of the examination the 
examiner must reconcile those opinions to one derived 
following the new examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of any 
hearing loss and tinnitus.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination and any report must indicate 
whether the claims file was reviewed.  

a.  The examination should include a 
diagnosis based upon auditory threshold 
testing in accordance with 38 C.F.R. § 
3.385.  Based on the examination and 
review of the record, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that any 
currently diagnosed hearing loss and 
tinnitus are related to the Veteran's 
period of service.

b.  A VA practitioner provided two 
opinions, dated March 2006 and May 2009, 
regarding the etiology of the Veterans' 
hearing loss.  Any opinion following the 
newly ordered audiometric examination 
must reconcile these opinions to the one 
newly provided.

2.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


